          Case 3:20-cv-01104-JAM Document 9 Filed 08/31/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 BRANDON SCOZZARI,
     Plaintiff,

        v.                                                     No. 3:20-cv-1104 (JAM)

 TANTILLO et al.,
      Defendants.

              INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

       Plaintiff Brandon Scozzari is a sentenced prisoner in the custody of the Connecticut

Department of Correction (“DOC”). He has filed this complaint pro se and in forma

pauperis under 42 U.S.C. § 1983 against two correctional officers, principally alleging that the

defendants subjected him to cruel and unusual punishment in violation of his constitutional

rights. See Doc. #1. For the reasons set forth below, I will allow his claim for excessive force

under the Eighth Amendment to proceed.

                                         BACKGROUND

       The following facts are derived from the allegations in the complaint and accepted as true

only for purposes of this ruling. Doc. #1.

       On February 2, 2020, while confined as an inmate at Northern Correctional Institution,

Scozzari had a scheduled phone call during the evening. Id. at 6 (¶ 11). At approximately 9PM,

Correctional Officers Tantillo and Morrell entered the phone room. Ibid. (¶ 12). After Scozzari

told Tantillo that he would like privacy, Tantillo hung up the phone and pulled Scozzari out of

the phone room and up some stairs. Ibid. (¶ ¶ 12-13). At the top of the stairwell, Tantillo grabbed

Scozzari by the hair and “slammed” Scozzari against a concrete wall, causing Scozzari’s head to

hit the concrete. Ibid. (¶ 13). Morell observed the incident and did not take any steps to stop

Tantillo, instead laughing and patting Tantillo on the back. Ibid. (¶ 14).
           Case 3:20-cv-01104-JAM Document 9 Filed 08/31/20 Page 2 of 8



        Since the incident, Scozzari has been suffering from neck and upper back pain, as well as

experiencing mental health distress and fearing for his safety. Id. at 7 (¶ ¶ 16-17). Scozzari

sought medical treatment for the neck and upper back pain. Ibid. (¶ 16).

        On August 3, 2020, Scozzari filed this lawsuit, bringing claims against Tantillo and

Morell in their individual and official capacities. Id. at 5 (¶ ¶ 1, 2, 8, 9). Scozzari alleges claims

for excessive force and deliberate indifference to health and safety under the Eighth Amendment.

Id. at 7 (¶¶ 19-20). He seeks damages and injunctive relief. Id. at 8 (¶¶ 27-28).

                                            DISCUSSION

        Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they

suggest. See Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

        In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Notwithstanding the rule of liberal interpretation, a pro

se complaint may not survive dismissal if its factual allegations do not meet the basic plausibility

standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).


                                                   2
          Case 3:20-cv-01104-JAM Document 9 Filed 08/31/20 Page 3 of 8



       Eighth Amendment excessive force

       The Eighth Amendment to the U.S. Constitution protects against the infliction of cruel

and unusual punishment. See U.S. Const. amend. VIII. “Although not every malevolent touch by

a prison guard gives rise to a federal cause of action, inmates have the right to be free from the

unnecessary and wanton infliction of pain at the hands of prison officials.” Hogan v. Fischer,

738 F.3d 509, 515 (2d Cir. 2013) (internal quotations and citations omitted). In order to state an

Eighth Amendment claim for the use of excessive force, an inmate must allege two elements: (1)

a sufficiently serious use of force (the objective element) (2) that has been inflicted for malicious

and sadistic reasons rather than in a good-faith effort to maintain or restore discipline (the

subjective element). See Harris v. Miller, 818 F.3d 49, 63-64 (2d Cir. 2016) (per curiam).

Officers are liable not only when they use excessive force themselves, but also when they fail to

intervene to stop the excessive use of force by another officer when in a position to observe the

conduct and with time to intervene. See Sloley v. VanBramer, 945 F.3d 30, 46-47 (2d Cir. 2019).

       Scozzari has plainly alleged sufficient facts for initial review purposes to sustain a claim

for Eighth Amendment excessive force against Tantillo. His complaint also sufficiently states an

excessive force claim against Morell for failure to intervene, because it alleges that Morell was

present during Tantillo’s alleged attack and not only failed to take steps to stop it, but allegedly

actively encouraged Tantillo. Accordingly, I will allow Scozzari’s Eighth Amendment excessive

force claim to proceed against Tantillo and Morell.

       Eighth Amendment deliberate indifference to safety and medical needs

       The Supreme Court has long recognized that prison officials violate the Eighth

Amendment if they are deliberately indifferent to a substantial risk of serious harm or to the


                                                  3
          Case 3:20-cv-01104-JAM Document 9 Filed 08/31/20 Page 4 of 8



serious medical needs of a sentenced prisoner. See Farmer v. Brennan, 511 U.S. 825, 847

(1994); Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

       A deliberate indifference claim under the Eighth Amendment has two requirements. First,

the prisoner must allege that he was subject to an objectively serious risk of harm or serious

medical need, as distinct from what a reasonable person would understand to be a minor risk of

harm or minor medical need. The condition must produce death, degeneration, or extreme pain.

See Hathaway v. Coughlin, 99 F.3d 550, 553 (2d. Cir. 1996). Second, the prisoner must allege

that a defendant prison official acted not merely carelessly or negligently but with a subjectively

reckless state of mind akin to criminal recklessness (i.e., reflecting actual awareness of a

substantial risk that serious harm to the prisoner would result). See Benjamin v. Pillai, 794 F.

App’x 8, 11 (2d Cir. 2019) (explaining that a sentenced prisoner must prove “that the charged

official possessed ‘a state of mind that is the equivalent of criminal recklessness’”) (quoting

Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)); see also, e.g., Spavone v. N.Y. State

Dept. of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013); Hilton v. Wright, 673 F.3d 120, 127 (2d

Cir. 2012); Collazo v. Pagano, 656 F.3d 131, 135 (2d Cir. 2011) (per curiam).

       Scozzari’s allegations do not support his deliberate indifference claim against the

defendants. After Tantillo allegedly threw him against the wall, Scozzari experienced head and

upper back pain. But the question is not only whether Scozzari’s injuries were sufficiently

serious, but whether the medical care was inadequate. See Salahuddin v. Goord, 467 F.3d 263,

279 (2d Cir. 2006). Scozzari’s complaint states that he received medical care for his injuries and

does not allege that either Tantillo or Morell prevented Scozzari from seeking medical care or

that his medical care was inadequate. Accordingly, I will dismiss Scozarri’s deliberate


                                                  4
             Case 3:20-cv-01104-JAM Document 9 Filed 08/31/20 Page 5 of 8



indifference claims to the extent that they allege wrongdoing by the defendants beyond their use

of excessive force and the failure to intervene.

       Claim for injunctive relief

       Scozzari seeks an injunction to require that defendants stay away from him for the

duration of his incarceration. Doc. #1 at 8 (¶ 28). Because Scozzari has yet to substantiate the

merits of his claims and does not allege that he is subject to an ongoing violation of his rights or

that he is likely to be subject again to the use of excessive force by any of the defendants, there is

no basis at this time to consider his requests for injunctive relief. See City of Los Angeles v.

Lyons, 461 U.S. 95, 105-06 (1983); Shain v. Ellison, 356 F.3d 211, 215-16 (2d Cir. 2004);

Bragdon v. Baccus, 2020 WL 2113606, at *4 (D. Conn. 2020).

       Official capacity claims

       Because both defendants work for the DOC, they are immune from money damages suits

in their official capacities. See Currytto v. Doe, 2019 WL 2062432, at *4 (D. Conn. 2019) (citing

Pennhurst State Sch. & Hosp. v. Haldermann, 465 U.S. 89, 100 (1984) and Davis v. New York,

316 F.3d 93 (2d Cir. 2002)). Accordingly, I will dismiss all official-capacity claims for money

damages, and the claims against the defendants shall proceed against them in their personal

capacity only.

                                          CONCLUSION

       In accordance with the reasons stated above, the Court enters the following orders:

       (1)       Scozzari’s Eighth Amendment claim for excessive force and failure to intervene

                 may proceed against defendants Tantillo and Morell in their individual capacities.

                 All other claims are DISMISSED.


                                                   5
      Case 3:20-cv-01104-JAM Document 9 Filed 08/31/20 Page 6 of 8



(2)      The Clerk shall verify the current work addresses for the Tantillo and Morell with

         the DOC Office of Legal Affairs, mail a waiver of service of process request

         packet containing the complaint of those defendants at the confirmed addresses

         within twenty-one (21) days of this Order, and report to the Court on the status

         of the waiver requests by no later than the thirty-fifth (35) day after mailing. If

         any defendant fails to return the waiver request, the Clerk shall arrange for in-

         person service by the U.S. Marshals Service on that defendant, and that defendant

         shall be required to pay the costs of such service in accordance with Fed. R. Civ.

         P. 4(d).

(3)      All defendants shall file their response to the complaint, either an answer or

         motion to dismiss, within sixty (60) days from the date the notice of lawsuit and

         waiver of service of summons forms are mailed to them.

(4)      The Clerk shall send a courtesy copy of the complaint and this Order to the DOC

         Office of Legal Affairs.

(5)      The discovery deadline is extended to six months (180 days) from the date of this

         Order. The parties must comply with the District of Connecticut “Standing Order

         Re: Initial Discovery Disclosures” which the Clerk must sent to plaintiff with a

         copy of this Order. The order can be found at http://ctd.uscourts.gov/district-

         connecticut-public-standing-orders. Note that discovery requests should not be

         filed with the Court. In the event of a dispute over discovery, the parties should

         make a good faith effort to resolve the dispute amongst themselves; then, the

         parties should file the appropriate motion to compel on the docket.


                                           6
      Case 3:20-cv-01104-JAM Document 9 Filed 08/31/20 Page 7 of 8



(6)      The deadline for summary judgment motions is extended to seven months (210

         days) from the date of this Order.

(7)      Pursuant to Local Rule 7(a), a nonmoving party must respond to a dispositive

         motion (i.e., a motion to dismiss or a motion for summary judgment) within

         twenty-one (21) days of the date the motion was filed. If no response is filed, or

         the response is not timely, the Court may grant the dispositive motion without

         further proceedings.

(8)      If the plaintiff changes his address at any time during the litigation of this case,

         Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do

         so can result in the dismissal of the case. Plaintiff must give notice of a new

         address even if he is incarcerated. He should write PLEASE NOTE MY NEW

         ADDRESS on the notice. It is not enough to just put the new address on a letter

         without indicating that it is a new address. If plaintiff has more than one pending

         case, he must indicate all of the case numbers in the notification of change of

         address. Plaintiff must also notify defendants or defense counsel of his new

         address.

(9)      Plaintiff shall utilize the Prisoner E-Filing Program when filing documents with

         the Court. Plaintiff is advised that the Program may be used only to file with the

         Court. As discovery requests are not filed with the Court, the parties must serve

         discovery requests on each other by regular mail.

         It is so ordered.




                                            7
  Case 3:20-cv-01104-JAM Document 9 Filed 08/31/20 Page 8 of 8



Dated at New Haven, Connecticut this 31st day of August 2020.

                                   ______/s/ Jeffrey Alker Meyer
                                   Jeffrey Alker Meyer
                                   United States District Judge




                                      8
